Title: To John Adams from John Adams, 21 October 1822
From: Adams, John
To: Adams, John


				
					Much Respected Sir
					Boston Octr 21st 1822
				
				In compliance with your request in your condescending favr. of the 30th. Ulto. that I should transmit the Pedigree of my family. I applied to my Father, who had taken some pains to inform himself respecting his Ancestry—being incited thereto, very much by the important circumstance, that One of the name had risen to the highest honours of our Country; and others, to very distinguished honours and trust—he indulging a hope to find himself Allied to this family, and not the most remote twig. Made a Inquiry about two years ago, to the ancient residence of his grandfather, who had been dead above sixty years, to obtain some information on this point—but to his disappointment, and mortification, could find no clue, by which he could gain satisfaction by manuscript, or otherwise; Although his grandfather was reputed while living, to be a man of information; who in the younger part of his life, commanded a ship out of Newbury, made several voyages to London, but discontinued them, before he arrived of middle age, and commenced the imployment of a husband–man—But while on this journey, heard of a man, by the name of Robert Adams, living but a few miles distant; being distinguished by the long Barn Robert, which name that family had inherited, for several generations, this man, being remarkably inquisitive, and the Oracle of the numerous descendents of that branch, as well as the inhabitants in general.—from this man, he was informed, that five Brothers, arrived from England, and were all together on that spot at one time, immediately after their arrival; but they soon dispersed except one, whose name was Robert, one went to Boston, one to Braintree, one to Chelmsford, and one went to New jersey, this last was, not married nor had issue, the others were married and had families—from Robert descended Abram, from Abram, Robert,—from Robert, Abram, who was the fourth generation from the Original Stock, and my great grandfather, who married Ann Longfellow, by whom, he had Ten sons (eight of whom lived to bring up pretty numerous families) and Three Daughters, Six of the Brothers, were husbandmen, the other two were twins, whose names were Joseph, and Benjamin, who received an education at Harvard, and were both settled in the ministry, Joseph in Stratham, New hampshire, Benjamin, at Lynn-End—the whole of the eight Brothers, including the three sisters, lived to average sixty seven & a half years—My   grandfather was Joseph, who had five sons, & one Daughter, my Father was Joseph, who has had Ten sons, and one Daughter, of whom, six sons, and one Daughter, are now living; the youngest’s name, is Joseph, who graduated at Harvard in 1820 The above information, Sir, I received from my Father, and should it not have been so minute, as to make too severe a trial of your patience, and should any part afford you amusement, it will give the greatest pleasure, Most Respected Sir / to Your Most Obedt Servt
				
					John Adams
				
				
					P.S. I forgot to mention, that the same farm on which they first made their Pitch being between three & four hundred acres, & lies two miles from Marimack River has never been alleniated, but remains in the hands of the Present Robert who is one of the sixth generation, he entertained my Father, with the sight of many Warlike instruments, those Brothers, brot with them, to contend with the Indians; & many other curiosities, of the day, such as Pittes, handled in England, and many farming utensils.—RespectfullyJ A
				My Father presents to  you his most profound Respects—
			